Gilbert, J.
. 1. A statutory affidavit of forgery was filed, attacking one of the deeds in the defendant’s chain of title. On the trial of the separate issue thus raised the evidence was sufficient to support the verdict finding in favor 'of the genuineness of the deed. None of the grounds of the motion relating to the trial of that issue show error, nor were they of such character as to require discussion.
2. There was no abuse of discretion in overruling the motion for a new trial on the main case.
3. The evidence, considered in connection with the admissions contained in the petition, demanded a verdict for the defendant, which the court directed.

Judgment affirmed.


All the Justices concur.